Citation Nr: 1809903	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971 and from August 1971 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for peripheral neuropathy of the right and left lower extremities, assigning initial ratings of 10 percent for each effective September 25, 2007.

In November 2014, the Board dismissed the issues of entitlement to earlier effective dates for the grant of service connection for peripheral neuropathy of the right and left lower extremities and remanded the increased initial ratings claims for further development.


FINDING OF FACT

The Veteran's peripheral neuropathy of the right and left lower extremities manifests as deceased reflexes and sensation, pain, weakness, stiffness, paresthesias, and dysthesias.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for an initial disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).


II.  Initial Ratings

The Veteran is seeking higher initial ratings for his service connected peripheral neuropathy of the right and left lower extremities, which are currently each rated 10 percent effective September 25, 2007.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's peripheral neuropathy of the bilateral lower extremities is currently rated under Diagnostic Code (DC) 8520.  Under DC 8520 mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.

A September 2007 VA treatment record notes the Veteran's complaints of a crawling sensation in his legs.  A neurologic exam was cursory, but otherwise within normal limits.  The Veteran was diagnosed with diabetic neuropathy.

In a September 2008 VA treatment record, the Veteran reported shooting pains and "ant bites feeling" in his feet.  Again, a neurologic exam was cursory, but otherwise within normal limits.  

In April 2009, the Veteran underwent a VA examination in conjunction with these claims.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Although the Veteran's attorney has argued that the failure to perform an electromyogram (EMG) or a nerve conduction study has resulted in a lack of objective medical evidence, the Board notes that the examiner did perform objective testing of the Veteran's muscle strength and a sensory examination.  There is no requirement that every possible objective test be performed, only that the examiner perform the tests that he or she deems necessary for the evaluation of the claimed disability.  Therefore this examination is adequate for VA purposes.  

At that time, the Veteran reported the sensation of "fire ant bite at first" followed by intermittent sharp pain in the bilateral lower extremities from the feet to the thighs and abdomen.  His right leg was worse than his left.  He denied numbness or stabbing type pain.  His peripheral nerve symptoms include weakness, stiffness, paresthesias, dysthesias, and pain.  

Physical examination found bilateral hip flexion weakness with muscle strength 4/5 affecting the iliopsoas muscle and femoral nerve, bilateral knee extension weakness with muscle strength 4/5 affecting the quadriceps muscle and femoral nerve, bilateral ankle dorsiflexion weakness with muscle strength 4/5 affecting the tibialis anterior muscle and deep peroneal nerve, bilateral ankle plantar flexion weakness with muscle strength 4/5 affecting the gastrocnemius and soleus muscles and tibial nerve, and bilateral great toe extension weakness with muscle strength 4/5 affecting the extensor halluces longus muscle and deep peroneal nerve.  Sensory testing was normal.  His ankle and knee reflexes were decreased bilaterally, but bilateral Babinski reflexes (plantar flexion) were normal.  No muscle atrophy was present.  There was no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movement.  This nerve disorder did not affect the function of any joints.  He had an antalgic gait.  There were no other significant physical findings.  EMG testing had not been performed.  This examiner found neuritis of the bilateral lower extremities, but not paralysis or neuralgia.  These disabilities had moderate effects on sports and mild effects on chores, shopping, exercise, recreation, and travelling, but no effects of feeding, bathing, dressing, toileting, or grooming.  They had significant effects on occupation due to pain.

VA treatment records from August 2010 to January 2017 show full muscle strength, intact sensory, and reflexes 3/3 symmetric.

An April 2012 VA knee examination noted normal muscle strength in both knees.

In May 2013, the Veteran, through his representative, stated that his symptoms had worsened since the April 2009 VA examination.

An April 2014 VA treatment record notes the Veteran's reports of shooting pain in his foot and a sensation like something was crawling on top of his foot and biting but nothing was there.  He had had shooting pain on the bottom of his feet and a history of neuropathy, but described this pain as different.

In October 2015, the Veteran underwent another VA examination in conjunction with these claims.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore it is adequate for VA purposes. At that time, the Veteran reported mild numbness and moderate intermittent pain in both lower extremities, but not constant pain or paresthesias and/or dysthesias.  He had full muscle strength in both lower extremities.  Deep tendon reflexes were absent in his ankles and decreased in his knees.  Light touch/monofilament testing was normal in the knees/thighs and ankles/lower legs, but was decreased in the feet/toes.  Position sense was decreased in the lower extremities.  Vibration sensation was decreased in the right lower extremity and absent in the left lower extremity.  Cold sensation was not tested.  The Veteran did not have muscle atrophy or any trophic changes attributable to diabetic peripheral neuropathy.  This examiner found that the Veteran had diabetic peripheral neuropathy of the lower extremities, but found that the sciatic and femoral nerves normal bilaterally.  He did not have any associated scars or other pertinent physical findings, complications, conditions, signs, and/or symptoms.  This examiner did not perform EMG testing.  These disabilities did not impact the Veteran's ability to work.  This examiner noted that light touch sensation was intact to both lower extremities, slightly decreased on the dorsal surfaces of both feet (left greater than right), and notably decreased on the plantar surfaces of both feet, although not entirely absent.  Vibration sensation was intact in the lower extremities at both ankles and the right metatarsal head.  Vibration sensation was decreased at the left metatarsal head and absent at the toes in both feet.

VA treatment records from October 2016 and January 2017 note epicritic sensation reduced to Weinstein monofilament bilaterally.

Based on the above, the Veteran's peripheral neuropathy of the bilateral lower extremities manifest as deceased reflexes and sensation, pain, weakness, stiffness, paresthesias, and dysthesias.  The April 2009 VA examination shows some decrease in muscle strength, but these findings are not shown elsewhere in the record and are  directly contradicted by all of the medical evidence of record after that examination.  As such, the preponderance of the evidence shows that the Veteran's symptoms are sensory.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 3.124a.  These sensory symptoms themselves are shown to be mild or moderate, which is consistent with the current 10 percent ratings for each lower extremity.  38 C.F.R. § 3.124a, DC 8250.  Absent more severe sensory symptoms or chronic motor symptoms, a higher rating for the Veteran's peripheral neuropathy of the bilateral lower extremities is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for either right lower extremity peripheral neuropathy or left lower extremity peripheral neuropathy.  Hence the appeal as to a higher rating for these disabilities must be denied.  There is no reasonable doubt to be resolved as to either issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of peripheral neuropathy of the bilateral lower extremities are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.


ORDER

An initial rating higher than 10 percent for right lower extremity peripheral neuropathy is denied.

An initial rating higher than 10 percent for left lower extremity peripheral neuropathy is denied.



____________________________________________
JAMES G. RIENHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


